  USDC IN/ND case 3:20-cv-00730-WCL document 29 filed 08/02/21 page 1 of 12


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA

ALLEN R.1,                                          )
                                                    )
        Plaintiff,                                  )
                                                    )
   v.                                               )     CIVIL NO. 3:20cv730
                                                    )
KILOLO KIJAKAZI, Acting                             )
Commissioner of Social Security,                    )
                                                    )
        Defendant.                                  )

                                        OPINION AND ORDER

        This matter is before the court for judicial review of a final decision of the defendant

Commissioner of Social Security Administration denying Plaintiff's application for a period of

disability and Disability Insurance Benefits (DIB) as provided for in the Social Security Act. 42

U.S.C. § 423(a), § 1382c(a)(3). Section 405(g) of the Act provides, inter alia, "[a]s part of his

answer, the [Commissioner] shall file a certified copy of the transcript of the record including the

evidence upon which the findings and decision complained of are based. The court shall have the

power to enter, upon the pleadings and transcript of the record, a judgment affirming, modifying,

or reversing the decision of the [Commissioner], with or without remanding the case for a

rehearing." It also provides, "[t]he findings of the [Commissioner] as to any fact, if supported by

substantial evidence, shall be conclusive. . . ." 42 U.S.C. §405(g).

        The law provides that an applicant for disability insurance benefits must establish an

"inability to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to last for a continuous period of not less

than 12 months. . . ." 42 U.S.C. §416(i)(1); 42 U.S.C. §423(d)(1)(A). A physical or mental

        1
            To protect privacy, Plaintiff’s full name will not be used in this Order.
  USDC IN/ND case 3:20-cv-00730-WCL document 29 filed 08/02/21 page 2 of 12


impairment is "an impairment that results from anatomical, physiological, or psychological

abnormalities which are demonstrable by medically acceptable clinical and laboratory diagnostic

techniques." 42 U.S.C. §423(d)(3). It is not enough for a plaintiff to establish that an impairment

exists. It must be shown that the impairment is severe enough to preclude the plaintiff from

engaging in substantial gainful activity. Gotshaw v. Ribicoff, 307 F.2d 840 (7th Cir. 1962), cert.

denied, 372 U.S. 945 (1963); Garcia v. Califano, 463 F.Supp. 1098 (N.D.Ill. 1979). It is well

established that the burden of proving entitlement to disability insurance benefits is on the plaintiff.

See Jeralds v. Richardson, 445 F.2d 36 (7th Cir. 1971); Kutchman v. Cohen, 425 F.2d 20 (7th

Cir. 1970).

        Given the foregoing framework, "[t]he question before [this court] is whether the record

as a whole contains substantial evidence to support the [Commissioner’s] findings. Scott v.

Astrue, 734, 739 (7th Cir. 2011); 42 U.S.C. §405(g). "Substantial evidence is defined as 'more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.'" Rhoderick v. Heckler, 737 F.2d 714, 715 (7th Cir. 1984)

quoting Richardson v. Perales, 402 U.S. 389, 401, 91 S.Ct. 1410, 1427 (1971); see also Jones v.

Astrue, 623 F.3d 1155, 1160 (7th Cir. 2010). "If the record contains such support [it] must [be]

affirmed, 42 U.S.C. §405(g), unless there has been an error of law." Garfield, supra at 607; see

also Schnoll v. Harris, 636 F.2d 1146, 1150 (7th Cir. 1980).

        In the present matter, after consideration of the entire record, the Appeals Council made

the following findings:

        1.      The claimant met the special earnings requirements of the Act on May 31, 2016,
                the date the claimant stated he became unable to work and continues to meet them
                through December 31, 2020. The claimant has not engaged in substantial gainful


                                                   2
USDC IN/ND case 3:20-cv-00730-WCL document 29 filed 08/02/21 page 3 of 12


          activity since May 31, 2016 (20 CFR 404.1571 et seq.).

    2.    The claimant has the following severe impairments: schizoaffective disorder,
          bipolar disorder, and history of traumatic brain injury (20 CFR 404.1520(c)).

    3.    The claimant does not have an impairment or combination of impairments which is
          listed in, or which is medically equal to an impairment listed in 20 CFR Part 404,
          Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525 and 404.1526).

    4.    The claimant’s combination of impairments results in the following limitations on
          his ability to perform work-related activities: medium work as defined in 20
          CFR404.1567(c), except no climbing of ladders, ropes or scaffolds; frequent
          climbing of ramps or stairs; frequent balancing, stooping, crouching, kneeling, and
          crawling; no work at unprotected heights or work around hazardous machinery;
          and concentrated exposure to vibration. The claimant is limited to simple routine
          work; no work with the general public as part of routine job duties/ occasional
          work with co-workers and supervisors; no fast-paced production such as assembly
          line or work where machine sets the pace, work is of a variable rate; no strict
          production, hourly requirements, end of day work goals; no tandem work.

    5.    The claimant’s alleged symptoms are not consistent with and supported by the
          evidence of record for the reasons identified in the body of this decision (20 CFR
          404.1529 and Social Security Ruling 16-3p).

    6.    The claimant is unable to perform any past relevant work (20 CFR 404.1565).

    7.    The claimant was born on November 21, 1979 and was a younger individual age
          18-49 during the period under consideration beginning May 31, 2016 through
          February 27, 2019 (20 CFR 404.1563).

    8.    The claimant has at least a high school education (20 CFR 404.1564).

    9.    Transferability of job skills is not material to the determination of disability because
          using the Medical-Vocational Rules as a framework supports a finding that the
          claimant is "not disabled," whether or not the claimant has transferable job skills
          (See Social Security Ruling 82-41 and 20 CFR Part 404, Subpart P, Appendix 2).

    10.   Considering the claimant's age, education, work experience, and residual functional
          capacity, there are jobs that exist in significant numbers in the national economy
          that the claimant can perform (20 CFR 404.1569 and 404.1569a).

    11.   The claimant was not disabled, as defined in the Social Security Act, at any time
          from May 31, 2016, the alleged onset date, through February 27, 2019, the date of


                                             3
  USDC IN/ND case 3:20-cv-00730-WCL document 29 filed 08/02/21 page 4 of 12


                the hearing decision.
(R. 10-11).

        Based upon these findings, the Appeals Council determined that Plaintiff was not entitled

to disability benefits. This appeal followed.

        Plaintiff filed his opening brief on May 12, 2021. On June 23, 2021, the defendant filed a

memorandum in support of the Commissioner’s decision, to which Plaintiff replied on July 28,

2021. Upon full review of the record in this cause, this court is of the view that the ALJ’s decision

must be affirmed.

        A five-step test has been established to determine whether a claimant is disabled. See

Singleton v. Bowen, 841 F.2d 710, 711 (7th Cir. 1988); Bowen v. Yuckert, 107 S.Ct. 2287, 2290-

91 (1987). The United States Court of Appeals for the Seventh Circuit has summarized that test

as follows:

                The following steps are addressed in order: (1) Is the claimant
                presently unemployed? (2) Is the claimant's impairment "severe"?
                (3) Does the impairment meet or exceed one of a list of specific
                impairments? (4) Is the claimant unable to perform his or her
                former occupation? (5) Is the claimant unable to perform any other
                work within the economy? An affirmative answer leads either to the
                next step or, on steps 3 and 5, to a finding that the claimant is
                disabled. A negative answer at any point, other than step 3, stops
                the inquiry and leads to a determination that the claimant is not
                disabled.

Nelson v. Bowen, 855 F.2d 503, 504 n.2 (7th Cir. 1988); Zalewski v. Heckler, 760 F.2d 160, 162

n.2 (7th Cir. 1985); accord Halvorsen v. Heckler, 743 F.2d 1221 (7th Cir. 1984). From the nature

of the decision to deny benefits, it is clear that step five was the determinative inquiry.

        Plaintiff filed an application for benefits on July 6, 2016. alleging that he became disabled

on May 31, 2016 because of schizoaffective disorder; arthritis in the right knee, left ankle, and


                                                   4
  USDC IN/ND case 3:20-cv-00730-WCL document 29 filed 08/02/21 page 5 of 12


neck; and pain in the lower back, neck, legs, and right ribs.

       After an in-person hearing at which Plaintiff (represented by an attorney) and a vocational

expert appeared and testified, an administrative law judge (ALJ) found that Plaintiff was not

disabled at any time from his alleged onset date through the date of the ALJ’s February 27, 2019

decision (Tr. 25 - 37).

       The Appeals Council granted Plaintiff’s request for review of the ALJ’s decision,

because the ALJ neglected to consider evidence from Hassan Arif, M.D., that Plaintiff had

submitted fewer than five business days before the ALJ hearing (Tr. 231 - 36). The Appeals

Council issued its own decision in which it found good cause to admit the evidence from Dr. Arif

into the record (at Exhibit 11F) and explained why that evidence did not change the result of the

ALJ’s decision (Tr. 8). The Appeals Council also adopted the ALJ’s findings and conclusion

that Plaintiff was not disabled (Tr. 7, 8 - 11). The Appeals Council’s decision is the

Commissioner’s final decision for purposes of judicial review. 20 C.F.R. § 404.981.

       Plaintiff presents three main arguments in support of remand. Plaintiff contends that the

Appeals Council erred by: (1) adopting the ALJ’s RFC; (2) relying on the ALJ’s assessment of the

effects of Plaintiff’s moderate limitations in concentration, persistence, or pace (CPP); and (3) not

finding that treatment records from 2011 at Texoma Medical Center would change the outcome

of the ALJ’s decision.

       The ALJ found at step two of the sequential evaluation that schizoaffective disorder,

bipolar type; and history of traumatic brain injury (by report) were severe impairments (Tr. 27).

Although the file did not contain any records of treatment during the relevant time period for a

traumatic brain injury Plaintiff had sustained in 2011 after falling off a church roof, the ALJ


                                                  5
  USDC IN/ND case 3:20-cv-00730-WCL document 29 filed 08/02/21 page 6 of 12


determined that the history of that injury warranted a reduction in the physical RFC (Tr. 34).

Specifically, the ALJ limited Plaintiff to medium work with no climbing of ladders, ropes or

scaffolds; only frequent climbing of ramps or stairs; only frequent balancing, stooping, crouching,

kneeling, crawling; no work at unprotected heights or work around hazardous machinery; and no

concentrated exposure to vibration (Tr. 34).

       With respect to Plaintiff’s alleged mental impairments, the ALJ noted that the file did not

contain any cognitive deficit testing results; that Plaintiff’s symptoms have been stable with

medication and treatment; and that he had not had any psychological hospital admissions (Tr. 34 -

35). The ALJ stated she was giving significant weight to the opinion of Kelly Smith, N.P., who

opined that Plaintiff could perform simple, repetitive tasks (Tr. 35, 369). Consistent with Ms.

Smith’s statement, the ALJ limited Plaintiff to simple, routine work (Tr. 30). In addition, the ALJ

found that Plaintiff could perform no work with the general public as part of routine job duties, but

could perform occasional work with co-workers and supervisors (Tr. 30). Plaintiff could not

perform any fast-paced production such as assembly line work or work where the machine sets the

pace or where work is of a variable rate; no strict production or hourly requirements; no end of

workday goals; and no tandem work (Tr. 30). The ALJ considered and addressed the evidence

that supported these limitations (Tr. 30 - 35).

       Plaintiff complains that “not a single item” of his treatment with his own doctors was

submitted into the record at the time the State agency medical consultants reviewed the record.

However, it is well-established that the claimant must prove that he is disabled and that he must

inform the agency of or submit all known evidence that relates to whether he is disabled. 20 C.F.R.

§ 404.1512(a). This duty is ongoing and applies at every level of administrative review. Id.


                                                  6
  USDC IN/ND case 3:20-cv-00730-WCL document 29 filed 08/02/21 page 7 of 12


Eichstadt v. Astrue, 534 F.3d 663, 668 (7th Cir. 2008) (noting that the claimant bears the burden

of producing medical evidence sufficient to support a claim of disability). Plaintiff does not identify

any evidence that he informed the agency about, or asked the agency to obtain, but which the

agency failed to obtain. As such, his complaint about the timing of the evidence submission fails to

establish agency error.

        Plaintiff also points to the immediate aftermath of his 2011 accident, noting the extensive

speech therapy and physical rehabilitation he underwent. But Plaintiff ignores the fact that the ALJ

imposed the multiple physical limitations discussed above solely based on the history of that injury.

Additionally, as the ALJ noted, Plaintiff recovered sufficiently to be able to return to work after

his 2011 accident. The ALJ also noted that Plaintiff’s right shoulder pain resolved a couple of days

after seeking treatment (Tr. 27). Also, Plaintiff’s 2011 cervical injury was treated and resolved

prior to the alleged onset date (Tr. 27). The ALJ considered Plaintiff’s testimony about neck

stiffness and noted that Plaintiff did not receive any treatment for it during the period at issue (Tr.

27). The ALJ also explained why Plaintiff’s alleged back impairment was not severe (Tr. 28).

        Plaintiff contends that the agency should have sent his later-submitted treatment records

for review by an expert. However, the ALJ fulfilled her duty under the regulations to evaluate and

weigh the relevant evidence of record and then to formulate an RFC that accounted for the

limitations that Plaintiff’s impairments imposed upon him during the period at issue.

        Plaintiff argues that experts and this court might disagree with the ALJ’s assessment of

the evidence as it relates to both his mental and his physical impairments. However, the relevant

standard this Court must use to evaluate the ALJ’s decision is that of substantial evidence and this

Court must uphold that decision if it is supported by substantial evidence. Under the applicable


                                                   7
  USDC IN/ND case 3:20-cv-00730-WCL document 29 filed 08/02/21 page 8 of 12


substantial evidence standard of review, an “agency’s findings of facts are conclusive unless any

reasonable adjudicator would be compelled to conclude to the contrary. Nasrallah v. Barr, 140, S.

Ct. 1683, 1692 (2020). Here, the ALJ evaluated the evidence and her conclusion is supported by

substantial evidence. Accordingly, there is no basis for remand on this issue.

       Next, Plaintiff argus that the ALJ erred in her assessment of Plaintiff’s asserted problems

with CPP. Giving Plaintiff the benefit of the doubt, the ALJ found that Plaintiff had moderate

limitations in CPP (Tr. 29). The ALJ acknowledged Plaintiff’s complaint of difficulty focusing

and having verbal conversations, and that Plaintiff reported setting alarms on his phone to

remember to complete tasks (Tr. 29). The ALJ also considered Plaintiff’s complaint that he easily

gets distracted by sounds or other people (Tr. 31). However, as the ALJ noted, Plaintiff said he

could read, write books, compose music, pay bills, and use a checkbook—all of which require

concentration (Tr. 29). The ALJ correctly noted that the record did not show much mention of

distractibility and/or an inability to complete testing that assesses concentration and attention (Tr.

29).

       In addition to limiting Plaintiff to simple, routine work, the ALJ also included in the RFC

limitations against fast-paced production, such as assembly line work or work where the machine

sets the pace (Tr. 30). Also, the ALJ limited Plaintiff to no work of a variable rate, no work

with strict production requirements, hourly requirements, or end of day goals, and no tandem

work (Tr. 30). Thus, the ALJ imposed multiple limitations to accommodate Plaintiff’s moderate

limitations in CPP.

       Plaintiff objects to the ALJ’s limitation to simple work, and asserts that merely considering

the complexity of work is insufficient to accommodate Plaintiff’s moderate limitations in CPP.


                                                  8
  USDC IN/ND case 3:20-cv-00730-WCL document 29 filed 08/02/21 page 9 of 12


However, Plaintiff overlooks the rest of the mental RFC discussed above —notably the multiple

limitations having to do with the production requirements and the prohibition against tandem work

(Tr. 30). Thus, his argument fails.

       Plaintiff points to the effects on his concentration resulting from his 2011 traumatic brain

injury. However, as the ALJ noted, those effects were not so profound as to prevent Plaintiff from

returning to work (Tr. 30). In addition, the ALJ specifically told the vocational expert that

Plaintiff had moderate limitations in CPP, and she presented all the limitations to the vocational

expert that the ALJ ultimately included in the RFC (Tr. 30, 91). Plaintiff’s argument that the ALJ

erred is incorrect and does not provide a basis for remand.

       Next, as noted, Plaintiff submitted additional records from the Texoma Medical Center.

Subject to the good cause requirements (set forth in 20 C.F.R. § 404.970(b)), the Appeals

Council will review a case if a claimant submits additional evidence that is new, material, and

relates to the period on or before the date of the ALJ’s hearing decision; and if there is a

reasonable probability that the additional evidence would change the outcome of the decision.

See 20 C.F.R. § 404.970(a)(5).

       Here, the Appeals Council granted review to address the evidence from Dr. Arif. However,

Plaintiff also submitted to the Appeals Council approximately 23 pages of medical evidence from

Texoma Medical Center dated between October 27 and December 27, 2011 (Tr. 7, 42-63).

Consistent with the instructions in HALLEX § I-3-5-20 (C)(4), the Appeals Council identified in

its decision the evidence at issue by source, date range, and number of pages (Tr. 7). Notably, this

evidence pre-dates by over four years the adjudicative period at issue in this case, which began on

May 31, 2016 (the alleged onset date).


                                                  9
 USDC IN/ND case 3:20-cv-00730-WCL document 29 filed 08/02/21 page 10 of 12


       The Appeals Council reviewed the Texoma evidence, and stated in its decision that the

evidence did not show a reasonable probability that it would change the outcome of the ALJ’s

decision (Tr. 7). The Appeals Council’s statement is consistent with HALLEX § I-3-5-20 (C)(4),

which instructs the adjudicator to include in the denial notice the reason that the evidence does not

provide a basis for granting review. The fourth bullet in this section states: “[w]e find this evidence

does not show a reasonable probability that it would change the outcome of the decision. We did

not exhibit this evidence.” Here, the Appeals Council granted review for other reasons, and did not

issue a denial notice. Thus, the Appeals Council explained in its decision that it did not make this

evidence an exhibit—consistent with the “NOTE” accompanying HALLEX § I-3-5-20(A), which

provides that the Appeals Council will only exhibit evidence that meets the requirements of 20

C.F.R. § 404.970 (a)(5)-(b). Therefore, the Appeals Council correctly followed agency regulations

and sub-regulatory policy when reviewing the 2011 evidence from Texoma and when explaining

its conclusions.

       Plaintiff’s argument about the Appeals Council’s treatment of the Texoma evidence

incorrectly refers to the “content of records submitted by Plaintiff regarding the adjudicative

period”. Plaintiff’s entire argument about the Texoma evidence rests on an incorrect premise. As

noted above, the records at issue predate by over four years, and thus, do not pertain to the

adjudicative period in this case. These records do not reflect Plaintiff’s condition as it existed

during the adjudicative period.

       The cases Plaintiff cites in support of his argument that the Appeals Council erred with

respect to the Texoma records are inapposite, because in those cases, the additional evidence at

issue did relate to the respective adjudicative periods. In Perkins v. Chater, 107 F.3d 1290, 1294


                                                  10
 USDC IN/ND case 3:20-cv-00730-WCL document 29 filed 08/02/21 page 11 of 12


(7th Cir. 1997), the plaintiff alleged disability beginning on December 2, 1987, and submitted

additional evidence dated March 19, 1993—evidence that the Court specifically stated “related to

the proper time period.” In Stepp v. Colvin, 795 F.3d 711 (7th Cir. 2015), the plaintiff alleged

disability beginning on November 18, 2009, and submitted additional evidence from late 2011.

This additional evidence was dated just before the ALJ issued the decision, “toward the end of the

adjudicative period” the Court stated. Id. at 717. Similarly, in Farrell v. Astrue, 692 F.3d 767 (7th

Cir. 2012), the plaintiff alleged disability beginning in November 2003. The file contained records

from 2005 and 2006 showing a “possible” fibromyalgia diagnosis. Id. at 771. The plaintiff then

submitted to the Appeals Council additional evidence from December 2008 showing the

fibromyalgia diagnosis confirmed. Id. As with Perkins and Stepp, the evidence at issue in Farrell

related to the adjudicative period. Thus, contrary to Plaintiff’s claims, none of these cases controls

the outcome here.

       Plaintiff contends that the ALJ downplayed the fact that he had a traumatic brain injury.

The plain language of the ALJ’s decision reveals that this assertion is untrue. As explained above,

the ALJ gave Plaintiff the benefit of the doubt even without having seen the 2011 records by

finding the traumatic brain injury to be a severe impairment at step two, and by incorporating into

the RFC multiple limitations to accommodate that impairment. What Plaintiff characterizes as

“relevant evidence” actually only reflects Plaintiff’s condition in 2011—before his subsequent

return to work, and before his alleged onset of disability in 2016. As the ALJ’s decision reveals,

she properly evaluated the evidence of record that pertained to the adjudicative period before her.

Thus, there is no basis for remand.




                                                 11
 USDC IN/ND case 3:20-cv-00730-WCL document 29 filed 08/02/21 page 12 of 12


                                         Conclusion

       On the basis of the foregoing, the decision of the Commissioner is hereby AFFIRMED.



Entered: August 2, 2021.


                                                       s/ William C. Lee
                                                       William C. Lee, Judge
                                                       United States District Court




                                             12
